Title: From John Adams to Robert Mayo, 18 March 1823
From: Adams, John
To: Mayo, Robert,Bartow, William



Gentlemen.
Quincy Montezillo 18th. March 1823

I have received and procured to be read to me your pamphlet—The very title of a Juvenile Company Liberary Company sounds delightfully in the ears of an old Man who wishes well to posterity—The vivacity intelligence ingenuity and elegance of the address has given me great pleasure, And the whole plan appears to me to be judicious and meritorious—To reccommed Books of merit to your adoption would be to compose a very large catalogue I reccommend to all my young friends Dr. Barrows works, not for his Theological Creeds and dogmata but for his moral discourses and especially his five Sermons or Industry, and Bishop Butlers Sermons and the Preface to those Sermons, Sir James Harris’s Works, especially his dialogue on Virtue, These are the finest specimens of morals I have ever read—
An ardour for knowledge and education appears to me to be bursting forth into flames, in every part of this Continent which will afford means & opportunitys to the riseing Generation for which they will be for the industrious use of which they will be responsible to their Country and Mankind—The prospect is so brilliant, and so attractive, as almost to excite in an Old Man a wish to live another Age, at least it will be a great consolation in Death, I have given away all my Library except a very small portion of necessaries of Life, to your cordial well wisher—and very humble Servant
John Adams